COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 MICHAEL H. SIMPSON, M. D.,                    §              No. 08-16-00076-CV
 INDIVIDUALLY AND D/B/A EL PASO
 DERMATOLOGY CENTER,                           §                 Appeal from the

                      Appellant,               §           County Court at Law No. 6

 v.                                            §            of El Paso County, Texas

 MARIA P. BARTON,                              §             (TC# 2015-DCV-1652)

                      Appellee.                §

                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until August 15, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Alfonso L. Melendez, the Appellee’s attorney,

prepare the Appellee’s brief and forward the same to this Court on or before August 15, 2016.

       IT IS SO ORDERED this 14th day of July, 2016.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.